EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Campbell on 8/18/2021. The application has been amended as follows: Claim 15 is cancelled.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-14 are amended. Claim 15 is cancelled. Claims 1-14 are allowed.

Applicant’s arguments regarding the objections to the claims have been fully considered but they are not persuasive. The objections of 5/14/2021 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 5/14/2021 are overcome.

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Brunswig (US 2,821,201) teaches a shifting device for cigarettes which effects axial movement of the cigarettes and associated mouthpieces and filter tips (column 1, lines 16-22). The cigarettes are 
Boleslawski (US 10,375,987) teaches an apparatus for shifting rod shaped article of different lengths using rotational pushing elements that act directly on the ends of the rod shaped articles (abstract). The apparatus has a drum conveyor comprising a drum with a plurality of flutes (figure 1, reference numeral 4) on its surface to convey the rod shaped articles and a pushing unit (figure 1, reference numeral 5) having two rotational pushing rollers (figure 2a, reference numeral 11) connected by a shaft (figure 2a, reference numeral 12) that act on opposite ends of the rod shaped article to move transversely to the axis of the flue to shift the article (column 3, lines 14-52). The rollers are inclined with respect to the shaft (column 5, lines 15-29, figure 4a). However, Boleslawski does not teach or suggest the inclination angle changing during use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747